20-11161-tmd Doc#87 Filed 03/05/21 Entered 03/05/21 17:11:15 Main Document Pg 1 of
                                        40




                                  UNITED STATES BANKRUPTCY COURT
                                     WESTERN DISTRICT OF TEXAS
                                           AUSTIN DIVISION

  IN RE:                                             §
                                                     §
  ALLAN L. REAGAN,                                   §          CASE NO. 20-11161-TMD
      Debtor                                         §          CHAPTER 11

              FIRST INTERIM FEE APPLICATION OF WALLER LANSDEN
          DORTCH & DAVIS LLP, COUNSEL TO DEBTOR, FOR ALLOWANCE OF
                  COMPENSATION FOR SERVICES RENDERED AND
                    REIMBURSEMENT OF EXPENSES INCURRED

                     This pleading requests relief that may be adverse to your
                     interests.

                     If no timely response is filed within 21 days from the date of
                     service, the relief requested herein may be granted without a
                     hearing being held.

                     A timely filed response is necessary for a hearing to be held.

  TO THE HONORABLE TONY M. DAVIS, U.S. BANKRUPTCY JUDGE:

           The Firm of Waller Lansden Dortch & Davis LLP (“Waller” or “Applicant”), counsel to

  Allan Reagan, the debtor and debtor-in-possession (the “Debtor”) in the above-captioned

  chapter 11 case, submits its First Interim Application for Allowance of Compensation for Services

  Rendered and Reimbursement for Expenses Incurred (“Application”) and hereby requests:

  (i) approval of fees earned in the amount of $58,551.00 and expenses incurred in the amount of

  $2,561.39 totaling $61,112.39; and (ii) authority to receive payment for such amounts by applying

  amounts from the Retainer (as defined herein) and/or by payment by the Debtor, with any allowed

  amounts in excess of the Retainer to be considered an allowed administrative claim against the

  Debtor. As detailed herein and summarized in the Fee Application Summary, submitted pursuant

  to Rule 2016(a)(1) of the Local Bankruptcy Rules, and attached hereto as Exhibit A, Waller has




  038540-06173/4844-6118-7295.2                                                             Page 1
20-11161-tmd Doc#87 Filed 03/05/21 Entered 03/05/21 17:11:15 Main Document Pg 2 of
                                        40




  expended 119.5 hours, at an average hourly rate of $489.97, in representation of the Debtor during

  the Application Period (as defined below). In support thereof, Waller respectfully states and

  represents:

                                        NARRATIVE SUMMARY

           1.        On October 22, 2020 (the “Petition Date”), the Debtor commenced this case under

  chapter 11 of the Bankruptcy Code (the “Chapter 11 Case”). The Debtor is operating and

  managing his property as a debtor-in-possession pursuant to sections 1107(a) and 1108 of the

  Bankruptcy Code. Michael Colvard was appointed as the Subchapter V trustee (the “Trustee”) on

  October 27, 2020. No committee has been appointed or designated.

           2.        The Court approved the retention of the law firm of Waller as counsel for the Debtor

  in this case nunc pro tunc as of the Petition Date by an order entered December 21, 2020 [Doc. 41]

  (the “Retention Order”).

           3.        Waller received the amount of $61,179.50 as a prepetition retainer on behalf of the

  Debtor, of which $46,092.50 remained as of the filing of these cases. As of the date of this

  Application, $46,092.50 remains in the retainer (the “Retainer”).

           4.        Pursuant to the Retention Order and Local Rules, Waller has served as the Debtor’s

  bankruptcy counsel with all fees, expenses and payments from the retainer subject to Bankruptcy

  Court approval. As stated above, the Fee Application Summary required by Rule 2016(a)(1) of

  the Local Bankruptcy Rules is attached hereto as Exhibit A.

           5.        For Waller’s representation of the Debtor, the Application requests fees on an

  overall blended hourly rate of $489.97. Specifically, the professionals and paraprofessionals

  involved in the representation and their hourly rates for bankruptcy and non-bankruptcy

  representations are listed below:



  038540-06173/4844-6118-7295.2                                                                   Page 2
20-11161-tmd Doc#87 Filed 03/05/21 Entered 03/05/21 17:11:15 Main Document Pg 3 of
                                        40




      PROFESSIONAL/                       TITLE           HOURLY               TOTAL                    TOTAL
      PARAPROFESSIONAL                                     RATE                HOURS                     FEES
      Mark C. Taylor (2020)               Partner           $595                   57.3                    $34,093.50
      Mark C. Taylor (2021)               Partner           $615                   22.5                    $13,837.50
      William R. Nix (2020)              Associate          $375                   13.5                     $5,062.50
      William R. Nix (2021)              Associate          $400                    0.7                       $280.00
      Samuel R. Henninger                Associate          $305                    6.0                     $1,830.00
      Ann Marie Jezisek (2020)           Paralegal          $175                   16.0                     $2,800.00
      Ann Marie Jezisek (2021)           Paralegal          $185                    3.5                       $647.50
      TOTAL                                                                       119.5                    $58,551.00

             6.       No prior applications for compensation or reimbursement of expenses have been

  made by Waller.

             7.       The Debtor has reviewed the invoices requesting fees and expenses and have

  approved the amounts requested herein.

             8.       This Application covers the period from October 23, 2020 through January 31,

  2021 (the “Application Period”).1

             9.       The Compensation Support Exhibit and Reimbursement Support Exhibit required

  by Rule 2016(a)(2) and (3) of the Local Bankruptcy Rules is given in the form of detailed time

  entries and expenses for Waller are attached hereto as Exhibit B-1 and B-2.

             10.      All receipts for expenses in excess of $100.00 will be made available upon request.

                                                     CASE STATUS

             11.      Debtor filed his proposed Plan or Reorganization on January 20, 2021.                        A

  confirmation hearing is set for March 22, 2021.

                                   SERVICES RENDERED BY APPLICANT

             12.      Waller’s detailed time entries for the Application Period, in the form of Waller’s

  invoices for the Application Period, are attached hereto as Exhibit B-1 and B-2.


  1
      The Application does not request approval of fees or expenses incurred after that date at this time.



  038540-06173/4844-6118-7295.2                                                                                Page 3
20-11161-tmd Doc#87 Filed 03/05/21 Entered 03/05/21 17:11:15 Main Document Pg 4 of
                                        40




           (a)       Prepetition. This category is for work performed prior to filing the petition but was

  not reconciled or paid from the Retainer as of the Petition Date. Waller has expended 20.1 hours,

  totaling $7,515.50, in this category.

           (b)       B110 - Case Administration. This category is the “catch-all” for coordination and

  compliance activities not covered in another category. Among other things, this category includes

  numerous coordination and compliance matters, including preparation of initial and amended

  statements of financial affairs and schedules; preparation of documents for the United States

  Trustee such as interim statements and operating reports; and contact with the United States

  Trustee. Waller has expended 44.7 hours, totaling $22,069.00, in this category.

           (c)       B150 - Meetings of and Communications with Creditors. This category includes

  work on preparing for and attending the conference of creditors, the 341(a) meeting and other

  creditors’ committee meetings. Waller has expended 3.0 hours, totaling $1,701.00, in this category.

           (d)       B160 - Fee and Employment Applications. This category includes work on

  preparations of employment and fee applications for Waller or the Debtor’s other professionals

  and related work. Waller has expended 9.0 hours, totaling $4,387.00, in this category.

           (e)       B310 - Claims Administration and Objections (B310). This category includes work

  on specific claim inquiries; bar date motions; analyses, objections and allowances of claims.

  Waller has expended 4.3 hours, totaling $2,590.50, in this category.

           (f)       B320 - Plan and Disclosure Statement. This category includes work related to

  formulating and drafting a plan and disclosure statement. Waller has expended 38.4 hours, totaling

  $20,288.00, in this category.

                                  EXPENSES INCURRED BY WALLER

           13.       Expenses are itemized on the attached Exhibit B-1 and B-2.



  038540-06173/4844-6118-7295.2                                                                    Page 4
20-11161-tmd Doc#87 Filed 03/05/21 Entered 03/05/21 17:11:15 Main Document Pg 5 of
                                        40




           14.       Waller has incurred $2,561.39 in reasonable and necessary expenses relating to its

  representation of the Debtor in this case. The bulk of the expenses relate to third-party printing

  and mailout services. As stated above, copies of all receipts relating to outside or third-party

  expenses in excess of $100.00 will be made available upon request. Pursuant to the Retention

  Order and subject to Bankruptcy Court approval, Waller is entitled to reimbursement of actual and

  necessary expenses incurred in the rendition of its services to the Debtor. In explanation of certain

  expense categories, Waller states as follows:

           a.        Copying. Waller charges 20 cents per page for photocopying and 30 cents
                     per page for color photocopying. The charge is reasonable in view of the
                     fact that (i) the rate is the same rate charged by Waller to other clients, and
                     (ii) the clerk of this Court charges 50 cents per page, not including
                     certification, for copies.

           b.        Computer Research. Charges for use of Westlaw and other on-line research
                     tools are charged only to clients whose situation require the use of such
                     tools, thus reducing costs to the clients as much as possible. Those on-line
                     services are invaluable for up-to-date research, allowing rapid access to
                     numerous resources that might otherwise be difficult to obtain. The charges
                     to clients is the same as that charged to Waller by the provider of the
                     services.

           c.        Delivery Services. On occasion, overnight or hand-delivery of documents
                     and other materials is required to expedite receipt of critical documents or
                     information. Since many clients do not require such expedited service,
                     Waller bills such services directly to the client needing them, instead of
                     including the services as a component of hourly rates. Waller charges the
                     client the cost of such service. There is no charge when an employee of
                     Waller hand delivers packages; a procedure which is employed whenever
                     possible.

           15.       Waller has made every effort to minimize its disbursements in this case. The

  expenses incurred in the rendition of professional services are necessary, reasonable and justified

  under the circumstances to serve the needs of the Debtor, his estate and creditors.




  038540-06173/4844-6118-7295.2                                                                        Page 5
20-11161-tmd Doc#87 Filed 03/05/21 Entered 03/05/21 17:11:15 Main Document Pg 6 of
                                        40




                                          LEGAL STANDARDS

            16.      Pursuant to section 330 of the Bankruptcy Code, this Court may award to

  professional persons employed under section 327 reasonable compensation for actual, necessary

  services rendered and reimbursement for actual, necessary expenses incurred.

            17.      The Fifth Circuit has “made clear that the lodestar, Johnson factors, and § 330 [of

  the Bankruptcy Code] coalesce[ ] to form the framework that regulates the compensation of

  professionals employed by the bankruptcy estate.” In re Pilgrim’s Pride, 690 F.3d 650, 656 (5th

  Cir. 2012).

            18.      “Under this framework, bankruptcy courts must first calculate the amount of the

  lodestar.” Id. To apply the lodestar approach, the Court determines a reasonable attorney fee in a

  case by multiplying the number of hours expended by an hourly rate. Pennsylvania v. Delaware

  Valley Citizens’ Counsel for Clean Air, 478 U.S. 456 (1987).

            19.      After calculating the lodestar, the Court “then may adjust the lodestar up or down

  based on the factors contained in § 330 and [its] consideration of the twelve factors listed in

  Johnson.” Pilgrim’s Pride, 690 F.3d at 656 (quoting In re Cahill, 428 F.3d 536, 540 (5th Cir.

  2005)).

            20.      Section 330 of the Bankruptcy Code instructs the Court to “tak[e] into account all

  relevant factors, including—

            a.       The time spent on such services;

            b.       The rates charged for such services;

            c.       Whether the services were necessary to the administration of, or beneficial at the
                     time at which the service was rendered toward the completion of, a case under this
                     title;




  038540-06173/4844-6118-7295.2                                                                  Page 6
20-11161-tmd Doc#87 Filed 03/05/21 Entered 03/05/21 17:11:15 Main Document Pg 7 of
                                        40




           d.        Whether the services were performed within a reasonable amount of time
                     commensurate with the complexity, importance, and nature of the problem, issue,
                     or task addressed;

           e.        With respect to a professional person, whether the person is board certified or
                     otherwise has demonstrated skill and experience in the bankruptcy field; and

           f.        Whether the compensation is reasonable based on the customary compensation
                     charged by comparably skilled practitioners in cases other than cases under this
                     title.

  Pilgrim’s Pride, 690 F.3d at 655-56 (quoting 11 U.S.C. § 330(a)(3)).

           21.       The twelve Johnson factors include the time and labor required; the novelty and

  difficulty of the questions; the skill requisite to perform the legal service properly; the preclusion

  of other employment by the attorney due to acceptance of the case; the customary fee; whether the

  fee is fixed or contingent; time limitations imposed by the client or circumstances; the amount

  involved and the results obtained; the experience, reputation and ability of the attorneys; the

  undesirability of the case; the nature and length of the profession of relationship with the client;

  and awards in similar cases. See Johnson v. Georgia Highway Express, Inc., 488 F.2d 714, 717-

  19 (5th Cir. 1974).

           22.       Under each of the guidelines, Waller submits the fees requested herein are fair and

  reasonable.

                                   APPLICATION OF GUIDELINES

           23.       As required by the first step of the two-step analysis imposed by section 330(a)(1)

  analysis, all services rendered in this case by Waller were necessary and appropriate. The actions

  taken by Waller were essential to preserving the value of the assets for the estate, and in attempting

  to effect a reorganization for the benefit of all creditors.

           24.       Likewise with respect to the second step of the analysis, the compensation sought

  by Waller is competitive. Waller primarily committed the bankruptcy expertise of partner Mark


  038540-06173/4844-6118-7295.2                                                                  Page 7
20-11161-tmd Doc#87 Filed 03/05/21 Entered 03/05/21 17:11:15 Main Document Pg 8 of
                                        40




  C. Taylor, along with associates William R. Nix and Samuel R. Henninger, who, during the

  Application period, worked closely with the Debtor to control fees and expenses related to these

  bankruptcy proceedings by working to resolve issues by agreement. Waller also extensively

  utilized non-billing personnel to provide the attorneys with support. Many services rendered by

  Waller’s non-billing personnel are regularly allowed as paralegal services in similar

  representations. Waller’s staffing decisions resulted in efficient case management. The issues in

  this bankruptcy case have been addressed promptly, properly and with no duplication.

           25.       Under the lodestar method, in aggregate, Waller rendered 119.5 hours of service at

  an overall blended hourly rate of $489.97. The overall blended hourly rate is higher than the rate

  recommended in this district because Waller did not layer this representation with unnecessary

  paralegal and junior attorneys to lower the average. The issues in this case have been addressed

  by drawing primarily on the expertise of Mr. Taylor, not by extensive hours in a library or

  litigating.

           26.       The twelve Johnson factors also support approval of the fees requested in this case.

                     a.       Time and Labor Required. Waller expended 119.5 hours to represent the

  Debtor in the Application Period. Applicant attempted to avoid overlap and layering of attorneys,

  and sought to assign matters to associates or to paralegal and other support staff where possible.

                     b.       Novelty and Difficulty of the Questions. Representation of the Debtor has

  involved somewhat complex issues relating to the Debtor’s contingent guaranty liabilities, claims

  based on those guaranties, and the structure for a plan.

                     c.       Skill Required. This case requires a moderate amount of skill because of

  timetables associated with Subchapter 5 cases and the issues involved.




  038540-06173/4844-6118-7295.2                                                                   Page 8
20-11161-tmd Doc#87 Filed 03/05/21 Entered 03/05/21 17:11:15 Main Document Pg 9 of
                                        40




                     d.       Preclusion of Other Employment.      This representation has not caused

  significant dislocation or preclusion of other employment by Waller.

                     e.       Customary Fee. If this case were not one under the Bankruptcy Code,

  Waller would charge the Debtor, and expect to receive on a current basis, an amount at least equal

  to the amounts herein requested for the professional services rendered. Waller represents and

  would demonstrate that the fees are competitive for this region and customary for the degree of

  skill and expertise required in the representation of Debtor by other experienced bankruptcy

  practitioners and other professionals in this district.

                     f.       Fixed or Contingent Fee. Waller accepted this representation on an hourly

  basis with a retainer approved by the Bankruptcy Court. At the time of the acceptance of such

  representation and negotiation of the retainers, Waller knew and understood that the retainer would

  be insufficient to fully compensate it for the work that needed to be done in this matter and that

  confirmation of a plan under the circumstances was not a certainty. Collection of all amounts are,

  by their nature, contingent on the ability of the Debtor to pay.

                     g.       Time Limitations. Time limitation was not a significant factor other than

  the requirements imposed by the Bankruptcy Code for Subchapter 5 cases.

                     h.       Amounts and Results. Waller assisted the Debtor with formulating his Plan,

  which is set for confirmation. Waller has also been working closely with Harney Partners,

  financial advisor to the Debtor, to ensure compliance with financial reporting requirements,

  schedules and plan projections and analysis.

                     i.       Experience, Reputation and Ability. Mr. Taylor is highly experienced in

  creditors’ rights and debtor protection work, and has been actively involved in many bankruptcy

  cases in the Western District of Texas and elsewhere. The attorneys at Waller enjoy a reputation



  038540-06173/4844-6118-7295.2                                                                  Page 9
20-11161-tmd Doc#87 Filed 03/05/21 Entered 03/05/21 17:11:15 Main Document Pg 10 of
                                        40




  as providing quality legal services without inefficiencies and duplications which occasionally

  occur in representations by larger, full service firms.

                     j.       Undesirability of the Case. There are no particular undesirable features of

  this case.

                     k.       Relationship with Client. Waller had no pre-existing relationship with the

  Debtor until selected by him for prepetition consultation on debt restructuring and bankruptcy.

  The Debtor chose Waller because of its reputation in matters of this type.

                     l.       Awards in Similar Cases. The compensation sought by Waller is this case

  is the commensurate rates sought by professionals in other cases in this district.

                                               CONCLUSION

           For the foregoing reasons, Waller requests approval of the fees and expenses as set forth

  above.

                                                    Respectfully submitted,

                                                    WALLER LANSDEN DORTCH & DAVIS, LLP

                                                    /s/ Mark C. Taylor
                                                    Mark C. Taylor (Bar No. 19713225)
                                                    William R. “Trip” Nix (Bar No. 24092902)
                                                    100 Congress Avenue, Suite 1800
                                                    Austin, Texas 78701
                                                    (512) 685-6400
                                                    (512) 685-6417 (FAX)
                                                    Email: Mark.Taylor@wallerlaw.com
                                                           Trip.Nix@wallerlaw.com

                                                    Attorneys for the Debtor and
                                                    Debtor in Possession




  038540-06173/4844-6118-7295.2                                                                  Page 10
20-11161-tmd Doc#87 Filed 03/05/21 Entered 03/05/21 17:11:15 Main Document Pg 11 of
                                        40




     CERTIFICATION PURSUANT TO UNIFORM RULES, EXHIBIT H, SECTION I.G

         I hereby certify that I have (1) read this Application; (2) to the best of my knowledge,
  information and belief, the compensation and expense reimbursement sought is in conformity with
  the Guidelines for Compensation and Expense Reimbursement for Professionals, except as may
  be specifically noted in the Application; and (3) the compensation and expense reimbursement
  requested are billed at rates, in accordance with practices, no less favorable than those customarily
  employed by the Applicant and generally accepted by the Applicant’s clients.

                                                By: /s/ Mark C. Taylor
                                                   Mark C. Taylor

                                   CERTIFICATE OF SERVICE

           I hereby certify that the above and foregoing Application has been served by the Court’s
  ECF e-filing notification on all parties on the attached service list on March 5, 2021. The Fee
  Application Summary, attached hereto as Exhibit A, has been served on all parties on the service
  list attached thereto as specified in its Certificate of Service.

                                                By: /s/ Mark C. Taylor
                                                   Mark C. Taylor




  038540-06173/4844-6118-7295.2                                                               Page 11
20-11161-tmd Doc#87 Filed 03/05/21 Entered 03/05/21 17:11:15 Main Document Pg 12 of
                                        40



                                        SERVICE LIST

  Debtor
  Allan L. Reagan                              Headley Investments, LP
  585 River Run                                1500 Knobb Hill Lane
  Leander, TX 78641                            Paoli, PA 19301

  Trustee                                      Frances and Wayne Lee
  Michael Colvard                              468 Jade Tree Lane
  Weston Center                                Monterey Park, CA 91754
  112 East Pecan Street, Suite 1616
  San Antonio, TX 78205                        Capital One Spark Visa for Business
                                               P.O. Box 30285
  Twenty-largest creditors:                    Salt Lake City, UT 84130-0285
  Madison/East Towne LLC
  c/o CBL & Associates                         Chase Ink Card for Business
  2030 Hamilton Place Blvd.                    P.O. Box 15298
  Chattanooga, TN 37421-6000                   Wilmington, DE 19850-5298

  Village @ La Orilla                          Ford Motor Credit Corp.
  Attn: Philip Lindborg                        P.O. Box 105704
  12809 Donette Court N.E.                     Atlanta, GA 30348
  Albuquerque, NM 87112
                                               Comerica Bank
  Martin S. Headley                            Dept. #166901
  1500 Knobb Hill Lane                         P.O. Box 55000
  Paoli, PA 19301                              Detroit, MI 48255-1669

  Comerica Bank                                Citicard Advantage Mastercard
  Attn: Lesley B. Higginbotham, VP             Cardmember Services
  Special Assets Group - Texas Market          P.O. Box 6062
  P.O. Box 650282                              Sioux Falls, SD 57117
  Dallas, TX 75265-0282
                                               Discover Card
  Ann E. Headley                               Billing Inquiries
  1500 Knobb Hill Lane                         P.O. Box 30943
  Paoli, PA 19301                              Salt Lake City, UT 84130

  Wyndham Franchisor LLC                       Chase Visa Mileage Plus
  22 Sylvan Way                                P.O. Box 15298
  Parssipany, NJ 07054                         Wilmington, DE 19850-5298

  Spain Family IX LLC                          Comerica Bank
  c/o Patrick J. Spain                         Attn: J.B. Stueckler, AVP
  11809 Oak Branch Dr.                         300 W. Sixth Street
  Austin, TX 78737                             Austin, TX 78701

  Bennett Living Trust                         Unsecured Creditors/
  Attn: Michael Bennett                        Interested Parties
  2321 Abbot Kinney Blvd.                      3401Hoteliers, LP
  Venice, CA 90291                             Attn: Allan Reagan
                                               2000 S. IH-35, Suite Q11
  Gary J. Neumayer                             Round Rock, TX 78681
  2201 Berrywood Lane
  Bloomington, IL 61704-2449



  038540-04298/4839-4773-4992.1
20-11161-tmd Doc#87 Filed 03/05/21 Entered 03/05/21 17:11:15 Main Document Pg 13 of
                                        40



  83rd Street Development, LLC            Flix Brewhouse Iowa, LLC
  Attn: Trent G. Moore                    Attn: Allan Reagan
  9000 Cameron Parkway                    2000 S. IH-35, Suite Q11
  Oklahoma City, OK 73114                 Round Rock, TX 78681

  Action Propane                          Flix Brewhouse NM, LLC
  2601 S. Hwy. 183                        Attn: Allan Reagan
  Leander, TX 78641                       2000 S. IH-35, Suite Q11
                                          Round Rock, TX 78681
  ADT
  P.O. Box 660418                         Flix Brewhouse OK, LLC
  Dallas, TX 75266                        Attn: Allan Reagan
                                          2000 S. IH-35, Suite Q11
  Al Clawson Disposal                     Round Rock, TX 78681
  P.O. Box 416
  Jarrel, TX 76537                        Flix Brewhouse SAT, LLC
                                          Attn: Allan Reagan
  AT&T                                    2000 S. IH-35, Suite Q11
  P.O. Box 5001                           Round Rock, TX 78681
  Carol Stream, IL 60197
                                          Flix Brewhouse III, LLC (Mansfield)
  AT&T (DirectTV)                         Attn: Allan Reagan
  P.O. Box 5014                           2000 S. IH-35, Suite Q11
  Carol Stream, IL 60197                  Round Rock, TX 78681

  Bank of Austin                          Flix Brewhouse Texas IV, LLC
  Attn: David H. Marks, SVP               Attn: Allan Reagan
  8611 N. Mopac Exp., Suite 101           2000 S. IH-35, Suite Q11
  Austin, TX 78759                        Round Rock, TX 78681

  DT Chandler, LLC                        Flix Brewhouse Texas V, LLC
  Attn: Bret Anderson, Manager            Attn: Allan Reagan
  140 E. Rio Salado Parkway, Unit 305     2000 S. IH-35, Suite Q11
  Tempe, AZ 85281                         Round Rock, TX 78681

  FB Capital, LLC                         Flix Brewhouse TX II, LLC
  Attn: Allan Reagan                      Attn: Allan Reagan
  2000 S. IH-35, Suite Q11                2000 S. IH-35, Suite Q11
  Round Rock, TX 78681                    Round Rock, TX 78681

  Flix Brewhouse AZ, LLC                  Flix Brewhouse TX IV, LLC
  Attn: Allan Reagan                      Attn: Allan Reagan
  2000 S. IH-35, Suite Q11                2000 S. IH-35, Suite Q11
  Round Rock, TX 78681                    Round Rock, TX 78681

  Flix Brewhouse Holdco, LLC              Flix Brewhouse Wi, LLC
  Attn: Allan Reagan                      Attn: Allan Reagan
  2000 S. IH-35, Suite Q11                2000 S. IH-35, Suite Q11
  Round Rock, TX 78681                    Round Rock, TX 78681

  Flix Brewhouse Indiana, LLC             Flix Brewhouse, LLC
  Attn: Allan Reagan                      Attn: Allan Reagan
  2000 S. IH-35, Suite Q11                2000 S. IH-35, Suite Q11
  Round Rock, TX 78681                    Round Rock, TX 78681




  038540-04298/4839-4773-4992.1
20-11161-tmd Doc#87 Filed 03/05/21 Entered 03/05/21 17:11:15 Main Document Pg 14 of
                                        40



  Flix Entertainment, LLC                   Round Rock Business Park, LLC
  Attn: Allan Reagan                        Attn: Allan Reagan
  2000 S. IH-35, Suite Q11                  2000 S. IH-35, Suite Q11
  Round Rock, TX 78681                      Round Rock, TX 78681

  Hospitality Investors, Inc.               RPT Realty, L.P.
  Attn: Allan Reagan                        19 W. 44th Street, Suite 1002
  2000 S. IH-35, Suite Q11                  New York, NY 10036
  Round Rock, TX 78681
                                            Securian/Minnesota Life Insurance Co.
  Internal Revenue Services                 c/o Trinity Real Estate Finance
  Centralized Insolvency Office             100 NE Loop 410, Suite 972
  P.O. Box 7346                             San Antonio, TX 78216
  Philadelphia, PA 19101-7346
                                            Southwestern Retail Properties II, LP
  Janet L. Reagan                           Attn: Allan Reagan
  585 River Run                             2000 S. IH-35, Suite Q11
  Leander, TX 78641                         Round Rock, TX 78681

  Kathleen R. McCormick                     Southwestern Retail Properties III, LP
  6801 Greenwood Ave., Unit 210             Attn: Allan Reagan
  Seattle, WA 98103                         2000 S. IH-35, Suite Q11
                                            Round Rock, TX 78681
  Lone Star National Bank
  Attn: Sergio Gonzalez, 1st VP             Southwestern Retail Properties LP
  2100 Boca Chica Blvd.                     Attn: Allan Reagan
  Brownsville, TX 78520                     2000 S. IH-35, Suite Q11
                                            Round Rock, TX 78681
  Merle Hay Investors LLC
  c/o Abbell Credit Corporation             Spectrum
  30 N. LaSalle St., Suite 2120             P.O. Box 60074
  Chicago, IL 60602                         City of Industry, CA 91716-0074

  Mikeska Monahan & Peckham, P.C.           UBS Real Estate Securities, Inc.
  100 Congress Ave., Suite 990              c/o Berkadia Commercial Mortgage LLC
  Austin, TX 78701                          6955 Union Park Center, Suite 450
                                            Midvale, UT 84047
  Pedernales Electric Company
  P.O. Box 1                                U.S. Trustee
  Johnson City, TX 78636                    903 San Jacinto, Suite 230
                                            Austin, TX 78701
  Poolwerx by Blue Bottom Pool Supply
  3021 S. IH35, Suite 140                   Wells Fargo Auto
  Round Rock, TX 78664                      MAC T9017-026
                                            P.O. Box 168-48
  Prudential Mortgage Capital Company LLC   Irving, TX 75016-8048
  c/o Prudential
  100 Mulberry St., Gateway Center 4        Williamson County Tax Office
  8th Floor                                 904 S. Main Street
  Newark, NJ 07102                          Georgetown, TX 78626

  ROP Artcraft LLC                          Parties Filing Claims
  Attn: Adam Frank                          Discover Bank/Discover Products
  5678 N. mesa St.                          PO Box 3025
  El Paso, TX 79912                         New Albany, OH 43054-3025



  038540-04298/4839-4773-4992.1
20-11161-tmd Doc#87 Filed 03/05/21 Entered 03/05/21 17:11:15 Main Document Pg 15 of
                                        40


                                          Ross A. Plourde
  JPMorgan Chase Bank, N.A.               McAfee & Taft
  c/o National Bankruptcy Services LLC    211 North Robinson, 8th Floor
  P.O. Box 9013                           Oklahoma City, OK 73102-7103
  Addison, TX 75001
                                          Harrel L. Davis III
  Capital One Bank (USA) N.A.             Gordon Davis Johnson & Shane P.C.
  By American InfoSource as agent         4695 N. Mesa Street
  4515 N. Santa Fe Ave.                   El Paso, TX 79912
  Oklahoma City, OK 73118
                                          Daniel M. Eliades
  Madison/East Towne, LLC                 K&L Gates, LLP
  Attn: Caleb T. Holzaepfel               One Newark Center, Tenth Floor
  736 Georgia Ave., Ste. 300              1085 Raymond Boulevard
  Chattanooga, TN 37402                   Newark, New Jersey 07102

  Parties Requesting Notice               David Catuogno
  Stephen G. Wilcox                       K&L Gates, LLP
  Wilcox Law, PLLC                        One Newark Center, Tenth Floor
  P.O. Box 201849                         1085 Raymond Boulevard
  Arlington, TX 76006                     Newark, New Jersey 07102

  Shane P. Tobin                          Caitlin C. Conklin
  Henry G. Hobbs, Jr.                     K&L Gates, LLP
  Acting United States Trustee            One Newark Center, Tenth Floor
  903 San Jacinto Blvd., Room 230         1085 Raymond Boulevard
  Austin, TX 78701                        Newark, New Jersey 07102

  Kell C. Mercer                          Jack O’Connor
  Kell C. Mercer, P.C.                    Sugar Felsenthal Grais & Helsinger LLP
  1602 E. Cesar Chavez Street             30 N. LaSalle St., Suite 3000
  Austin, TX 78702                        Chicago, IL 60602

  Robert J. Diehl, Jr.                    William T. Peckham
  Jaimee L. Witten                        1104 Nueces St., Suite 104
  Noel J. Ravenscroft                     Austin, TX 78701-2106
  Bodman PLC
  6th Floor at Ford Field                 Stephen K. Lecholop II
  1901 St. Antoine Street                 Rosenthal Pauerstein
  Detroit, MI 48226                       Sandoloski Agather LLP
                                          755 East Mulberry, Suite 200
  Bruce J. Zabarauskas                    San Antonio, TX 78212
  Thompson & Knight LLP
  1722 Routh Street, Suite 1500           Peter Lindborg
  Dallas, TX 75201                        550 N. Brand Blvd., Suite 1830
                                          Glendale, CA 91203
  Michael Flume
  Flume Law Firm, LLP                     Louis D. Lopez
  1020 N.E. Loop 410, Suite 530           Fennemore Craig, P.C.
  San Antonio, TX 78209                   2394 E. Camelback Rd., Suite 600
                                          Phoenix, AZ 85016
  David M. Blau
  Clark Hill PLC                          Richard E. Hettinger
  151 S. Old Woodward Ave., Suite 200     Davidson Troilo Ream & Garza, P.C.
  Birmingham, MI 48009                    601 N.W. Loop 410, Suite 100
                                          San Antonio, Texas 78216



  038540-04298/4839-4773-4992.1
20-11161-tmd Doc#87 Filed 03/05/21 Entered 03/05/21 17:11:15 Main Document Pg 16 of
                                        40




                                    UNITED STATES BANKRUPTCY COURT
                                       WESTERN DISTRICT OF TEXAS
                                             AUSTIN DIVISION

  IN RE:                                                     §
                                                             §
  ALLAN L. REAGAN,                                           §          CASE NO. 20-11161-TMD
      Debtor                                                 §          CHAPTER 11

      SUMMARY FOR FIRST INTERIM FEE APPLICATION OF WALLER LANSDEN
        DORTCH & DAVIS LLP, COUNSEL TO DEBTOR, FOR ALLOWANCE OF
               COMPENSATION FOR SERVICES RENDERED AND
                 REIMBURSEMENT OF EXPENSES INCURRED

                     This pleading requests relief that may be adverse to your
                     interests.

                     If no timely response is filed within 21 days from the date of
                     service, the relief requested herein may be granted without a
                     hearing being held.

                     A timely filed response is necessary for a hearing to be held.

  TO THE HONORABLE TONY M. DAVIS, U.S. BANKRUPTCY JUDGE:

           The firm of Waller Lansden Dortch & Davis LLP (“Waller” or “Applicant”), counsel to

  the above-captioned debtor and debtor-in-possession (the “Debtor”) in the above-captioned

  chapter 11 cases, submits its Summary for its First Interim Application for Allowance of

  Compensation          for       Services   Rendered       and   Reimbursement   for   Expenses     Incurred

  (“Application”). The following is a summary of the information detailed in the Application.

           A.        Client. The Debtor, Allan L. Reagan.

           B.        Requesting Applicant/Firm. Waller is the Debtor’s counsel in the bankruptcy
                     case.

           C.        Total Amount of Fees and Expenses Requested:

                     Fees: $58,551.00

                     Expenses: $2,561.39



  038540-06173/4832-9231-6639.1                         1
                                                                                                    EXHIBIT A
                                                                                                   Page 1 of 8
20-11161-tmd Doc#87 Filed 03/05/21 Entered 03/05/21 17:11:15 Main Document Pg 17 of
                                        40




           D.        Pre-Petition Retainer:

                     Pre-petition Retainer as of filing date: $46,092.50

                     Retainer remaining as of the date of this Application: $46,092.501

           E.        Application Period

                     October 23, 2020 through January 31, 2021.

           F.        Timekeepers billing time to this representation are:

  PROFESSIONAL/                      TITLE        HOURLY             TOTAL                  TOTAL
  PARAPROFESSIONAL                                 RATE              HOURS                   FEES
  Mark C. Taylor (2020)              Partner        $595                 57.3                  $34,093.50
  Mark C. Taylor (2021)              Partner        $615                 22.5                  $13,837.50
  William R. Nix (2020)             Associate       $375                 13.5                   $5,062.50
  William R. Nix (2021)             Associate       $400                  0.7                     $280.00
  Samuel R. Henninger               Associate       $305                  6.0                   $1,830.00
  Ann Marie Jezisek (2020)          Paralegal       $175                 16.0                   $2,800.00
  Ann Marie Jezisek (2021)          Paralegal       $185                  3.5                     $647.50
  TOTAL                                                                 119.5                  $58,551.00


           G.        Minimum Fee Increments: Waller bills time in tenth of hours.

           H.        Expenses: Waller is requesting $2,561.39 in expenses. Waller charges 20 cents
                     per page for photocopying; 30 cents per page for color photocopying; and actual
                     charges (no premium) for services provided by third parties.

           I.        Amount Allocated for Preparation of this Fee Application: Waller has not
                     requested fees incurred in drafting this Application.

           J.        Prior Applications. Waller has not filed any previous Applications in this case.

           K.        Other Co-equal or Administrative Claimants in this Case:

                     a.       HMP Advisory Holdings, LLC d/b/a Harney Partners, financial advisors
                              for the Debtor;

                     b.       Mikeska Monahan & Peckham, PC, as accountant for Debtor;

                     c.       Michael Colvard, Subchapter V Trustee for the Debtor; and


  1
   The Retention Order authorized Waller to satisfy fees and expenses that had accrued immediately prior to the
  Petition Date, but had not been reconciled as of the Petition Date.



  038540-06173/4832-9231-6639.1                     2
                                                                                                   EXHIBIT A
                                                                                                  Page 2 of 8
20-11161-tmd Doc#87 Filed 03/05/21 Entered 03/05/21 17:11:15 Main Document Pg 18 of
                                        40




                     d.       Ciardi Ciardi & Astin, special counsel for the Debtor.

  Allowance of Waller’s Application will not result in the Debtor’s estate not being able to pay all
  co-equal or superior administrative claims in this case.

           L.        Result Obtained. As detailed in the application, Waller assisted the Debtor with
                     formulating his Plan, which is set for confirmation. Waller has also been working
                     closely with Harney Partners, financial advisor to the Debtor, to ensure
                     compliance with financial reporting requirements, schedules and plan projections
                     and analysis. Waller performed services in the following categories during the
                     Application Period:

                     1.       Prepetition. This category is for work performed prior to filing the
                              petition but was not reconciled or paid from the Retainer as of the Petition
                              Date. Waller has expended 20.1 hours, totaling $7,515.50, in this category.

                     2.       B110 - Case Administration. This category is the “catch-all” for
                              coordination and compliance activities not covered in another category.
                              Among other things, this category includes numerous coordination and
                              compliance matters, including preparation of initial and amended
                              statements of financial affairs and schedules; preparation of documents for
                              the United States Trustee such as interim statements and operating reports;
                              and contact with the United States Trustee. Waller has expended 44.7
                              hours, totaling $22,069.00, in this category.

                     3.       B150 - Meetings of and Communications with Creditors. This category
                              includes work on preparing for and attending the conference of creditors,
                              the 341(a) meeting and other creditors’ committee meetings. Waller has
                              expended 3.0 hours, totaling $1,701.00, in this category.

                     4.       B160 - Fee and Employment Applications. This category includes work
                              on preparations of employment and fee applications for Waller or the
                              Debtor’s other professionals and related work. Waller has expended 9.0
                              hours, totaling $4,387.00, in this category.

                     5.       B310 - Claims Administration and Objections. This category includes
                              work on specific claim inquiries; bar date motions; analyses, objections
                              and allowances of claims. Waller has expended 4.3 hours, totaling
                              $2,590.50, in this category.

                     6.       B320 - Plan and Disclosure Statement. This category includes work
                              related to formulating and drafting a plan and disclosure statement.
                              Waller has expended 38.4 hours, totaling $20,288.00, in this category.




  038540-06173/4832-9231-6639.1                     3
                                                                                               EXHIBIT A
                                                                                              Page 3 of 8
20-11161-tmd Doc#87 Filed 03/05/21 Entered 03/05/21 17:11:15 Main Document Pg 19 of
                                        40




                                             Respectfully submitted,

                                             WALLER LANSDEN DORTCH & DAVIS, LLP

                                             /s/ Mark C. Taylor
                                             Mark C. Taylor (Bar No. 19713225)
                                             William R. “Trip” Nix (Bar No. 24092902)
                                             100 Congress Avenue, Suite 1800
                                             Austin, Texas 78701
                                             (512) 685-6400
                                             (512) 685-6417 (FAX)
                                             Email: Mark.Taylor@wallerlaw.com
                                                    Trip.Nix@wallerlaw.com

                                             Attorneys for the Debtor and
                                             Debtor in Possession

                                  CERTIFICATE OF SERVICE

          I hereby certify that the above and foregoing document has been served upon all parties
  on the attached Service List either electronically (as an exhibit to the Application) on those
  parties receiving the Court’s ECF service on March 5, 2021 or by United States mail on March 8,
  2021.

                                              /s/ Mark C. Taylor
                                             Mark C. Taylor




  038540-06173/4832-9231-6639.1              4
                                                                                       EXHIBIT A
                                                                                      Page 4 of 8
20-11161-tmd Doc#87 Filed 03/05/21 Entered 03/05/21 17:11:15 Main Document Pg 20 of
                                        40



                                        SERVICE LIST

  Debtor
  Allan L. Reagan                              Headley Investments, LP
  585 River Run                                1500 Knobb Hill Lane
  Leander, TX 78641                            Paoli, PA 19301

  Trustee                                      Frances and Wayne Lee
  Michael Colvard                              468 Jade Tree Lane
  Weston Center                                Monterey Park, CA 91754
  112 East Pecan Street, Suite 1616
  San Antonio, TX 78205                        Capital One Spark Visa for Business
                                               P.O. Box 30285
  Twenty-largest creditors:                    Salt Lake City, UT 84130-0285
  Madison/East Towne LLC
  c/o CBL & Associates                         Chase Ink Card for Business
  2030 Hamilton Place Blvd.                    P.O. Box 15298
  Chattanooga, TN 37421-6000                   Wilmington, DE 19850-5298

  Village @ La Orilla                          Ford Motor Credit Corp.
  Attn: Philip Lindborg                        P.O. Box 105704
  12809 Donette Court N.E.                     Atlanta, GA 30348
  Albuquerque, NM 87112
                                               Comerica Bank
  Martin S. Headley                            Dept. #166901
  1500 Knobb Hill Lane                         P.O. Box 55000
  Paoli, PA 19301                              Detroit, MI 48255-1669

  Comerica Bank                                Citicard Advantage Mastercard
  Attn: Lesley B. Higginbotham, VP             Cardmember Services
  Special Assets Group - Texas Market          P.O. Box 6062
  P.O. Box 650282                              Sioux Falls, SD 57117
  Dallas, TX 75265-0282
                                               Discover Card
  Ann E. Headley                               Billing Inquiries
  1500 Knobb Hill Lane                         P.O. Box 30943
  Paoli, PA 19301                              Salt Lake City, UT 84130

  Wyndham Franchisor LLC                       Chase Visa Mileage Plus
  22 Sylvan Way                                P.O. Box 15298
  Parssipany, NJ 07054                         Wilmington, DE 19850-5298

  Spain Family IX LLC                          Comerica Bank
  c/o Patrick J. Spain                         Attn: J.B. Stueckler, AVP
  11809 Oak Branch Dr.                         300 W. Sixth Street
  Austin, TX 78737                             Austin, TX 78701

  Bennett Living Trust                         Unsecured Creditors/
  Attn: Michael Bennett                        Interested Parties
  2321 Abbot Kinney Blvd.                      3401Hoteliers, LP
  Venice, CA 90291                             Attn: Allan Reagan
                                               2000 S. IH-35, Suite Q11
  Gary J. Neumayer                             Round Rock, TX 78681
  2201 Berrywood Lane
  Bloomington, IL 61704-2449



  038540-04298/4839-4773-4992.1
                                                                                      EXHIBIT A
                                                                                     Page 5 of 8
20-11161-tmd Doc#87 Filed 03/05/21 Entered 03/05/21 17:11:15 Main Document Pg 21 of
                                        40



  83rd Street Development, LLC            Flix Brewhouse Iowa, LLC
  Attn: Trent G. Moore                    Attn: Allan Reagan
  9000 Cameron Parkway                    2000 S. IH-35, Suite Q11
  Oklahoma City, OK 73114                 Round Rock, TX 78681

  Action Propane                          Flix Brewhouse NM, LLC
  2601 S. Hwy. 183                        Attn: Allan Reagan
  Leander, TX 78641                       2000 S. IH-35, Suite Q11
                                          Round Rock, TX 78681
  ADT
  P.O. Box 660418                         Flix Brewhouse OK, LLC
  Dallas, TX 75266                        Attn: Allan Reagan
                                          2000 S. IH-35, Suite Q11
  Al Clawson Disposal                     Round Rock, TX 78681
  P.O. Box 416
  Jarrel, TX 76537                        Flix Brewhouse SAT, LLC
                                          Attn: Allan Reagan
  AT&T                                    2000 S. IH-35, Suite Q11
  P.O. Box 5001                           Round Rock, TX 78681
  Carol Stream, IL 60197
                                          Flix Brewhouse III, LLC (Mansfield)
  AT&T (DirectTV)                         Attn: Allan Reagan
  P.O. Box 5014                           2000 S. IH-35, Suite Q11
  Carol Stream, IL 60197                  Round Rock, TX 78681

  Bank of Austin                          Flix Brewhouse Texas IV, LLC
  Attn: David H. Marks, SVP               Attn: Allan Reagan
  8611 N. Mopac Exp., Suite 101           2000 S. IH-35, Suite Q11
  Austin, TX 78759                        Round Rock, TX 78681

  DT Chandler, LLC                        Flix Brewhouse Texas V, LLC
  Attn: Bret Anderson, Manager            Attn: Allan Reagan
  140 E. Rio Salado Parkway, Unit 305     2000 S. IH-35, Suite Q11
  Tempe, AZ 85281                         Round Rock, TX 78681

  FB Capital, LLC                         Flix Brewhouse TX II, LLC
  Attn: Allan Reagan                      Attn: Allan Reagan
  2000 S. IH-35, Suite Q11                2000 S. IH-35, Suite Q11
  Round Rock, TX 78681                    Round Rock, TX 78681

  Flix Brewhouse AZ, LLC                  Flix Brewhouse TX IV, LLC
  Attn: Allan Reagan                      Attn: Allan Reagan
  2000 S. IH-35, Suite Q11                2000 S. IH-35, Suite Q11
  Round Rock, TX 78681                    Round Rock, TX 78681

  Flix Brewhouse Holdco, LLC              Flix Brewhouse Wi, LLC
  Attn: Allan Reagan                      Attn: Allan Reagan
  2000 S. IH-35, Suite Q11                2000 S. IH-35, Suite Q11
  Round Rock, TX 78681                    Round Rock, TX 78681

  Flix Brewhouse Indiana, LLC             Flix Brewhouse, LLC
  Attn: Allan Reagan                      Attn: Allan Reagan
  2000 S. IH-35, Suite Q11                2000 S. IH-35, Suite Q11
  Round Rock, TX 78681                    Round Rock, TX 78681




  038540-04298/4839-4773-4992.1
                                                                                 EXHIBIT A
                                                                                Page 6 of 8
20-11161-tmd Doc#87 Filed 03/05/21 Entered 03/05/21 17:11:15 Main Document Pg 22 of
                                        40



  Flix Entertainment, LLC                   Round Rock Business Park, LLC
  Attn: Allan Reagan                        Attn: Allan Reagan
  2000 S. IH-35, Suite Q11                  2000 S. IH-35, Suite Q11
  Round Rock, TX 78681                      Round Rock, TX 78681

  Hospitality Investors, Inc.               RPT Realty, L.P.
  Attn: Allan Reagan                        19 W. 44th Street, Suite 1002
  2000 S. IH-35, Suite Q11                  New York, NY 10036
  Round Rock, TX 78681
                                            Securian/Minnesota Life Insurance Co.
  Internal Revenue Services                 c/o Trinity Real Estate Finance
  Centralized Insolvency Office             100 NE Loop 410, Suite 972
  P.O. Box 7346                             San Antonio, TX 78216
  Philadelphia, PA 19101-7346
                                            Southwestern Retail Properties II, LP
  Janet L. Reagan                           Attn: Allan Reagan
  585 River Run                             2000 S. IH-35, Suite Q11
  Leander, TX 78641                         Round Rock, TX 78681

  Kathleen R. McCormick                     Southwestern Retail Properties III, LP
  6801 Greenwood Ave., Unit 210             Attn: Allan Reagan
  Seattle, WA 98103                         2000 S. IH-35, Suite Q11
                                            Round Rock, TX 78681
  Lone Star National Bank
  Attn: Sergio Gonzalez, 1st VP             Southwestern Retail Properties LP
  2100 Boca Chica Blvd.                     Attn: Allan Reagan
  Brownsville, TX 78520                     2000 S. IH-35, Suite Q11
                                            Round Rock, TX 78681
  Merle Hay Investors LLC
  c/o Abbell Credit Corporation             Spectrum
  30 N. LaSalle St., Suite 2120             P.O. Box 60074
  Chicago, IL 60602                         City of Industry, CA 91716-0074

  Mikeska Monahan & Peckham, P.C.           UBS Real Estate Securities, Inc.
  100 Congress Ave., Suite 990              c/o Berkadia Commercial Mortgage LLC
  Austin, TX 78701                          6955 Union Park Center, Suite 450
                                            Midvale, UT 84047
  Pedernales Electric Company
  P.O. Box 1                                U.S. Trustee
  Johnson City, TX 78636                    903 San Jacinto, Suite 230
                                            Austin, TX 78701
  Poolwerx by Blue Bottom Pool Supply
  3021 S. IH35, Suite 140                   Wells Fargo Auto
  Round Rock, TX 78664                      MAC T9017-026
                                            P.O. Box 168-48
  Prudential Mortgage Capital Company LLC   Irving, TX 75016-8048
  c/o Prudential
  100 Mulberry St., Gateway Center 4        Williamson County Tax Office
  8th Floor                                 904 S. Main Street
  Newark, NJ 07102                          Georgetown, TX 78626

  ROP Artcraft LLC                          Parties Filing Claims
  Attn: Adam Frank                          Discover Bank/Discover Products
  5678 N. mesa St.                          PO Box 3025
  El Paso, TX 79912                         New Albany, OH 43054-3025



  038540-04298/4839-4773-4992.1
                                                                                      EXHIBIT A
                                                                                     Page 7 of 8
20-11161-tmd Doc#87 Filed 03/05/21 Entered 03/05/21 17:11:15 Main Document Pg 23 of
                                        40


                                          Ross A. Plourde
  JPMorgan Chase Bank, N.A.               McAfee & Taft
  c/o National Bankruptcy Services LLC    211 North Robinson, 8th Floor
  P.O. Box 9013                           Oklahoma City, OK 73102-7103
  Addison, TX 75001
                                          Harrel L. Davis III
  Capital One Bank (USA) N.A.             Gordon Davis Johnson & Shane P.C.
  By American InfoSource as agent         4695 N. Mesa Street
  4515 N. Santa Fe Ave.                   El Paso, TX 79912
  Oklahoma City, OK 73118
                                          Daniel M. Eliades
  Madison/East Towne, LLC                 K&L Gates, LLP
  Attn: Caleb T. Holzaepfel               One Newark Center, Tenth Floor
  736 Georgia Ave., Ste. 300              1085 Raymond Boulevard
  Chattanooga, TN 37402                   Newark, New Jersey 07102

  Parties Requesting Notice               David Catuogno
  Stephen G. Wilcox                       K&L Gates, LLP
  Wilcox Law, PLLC                        One Newark Center, Tenth Floor
  P.O. Box 201849                         1085 Raymond Boulevard
  Arlington, TX 76006                     Newark, New Jersey 07102

  Shane P. Tobin                          Caitlin C. Conklin
  Henry G. Hobbs, Jr.                     K&L Gates, LLP
  Acting United States Trustee            One Newark Center, Tenth Floor
  903 San Jacinto Blvd., Room 230         1085 Raymond Boulevard
  Austin, TX 78701                        Newark, New Jersey 07102

  Kell C. Mercer                          Jack O’Connor
  Kell C. Mercer, P.C.                    Sugar Felsenthal Grais & Helsinger LLP
  1602 E. Cesar Chavez Street             30 N. LaSalle St., Suite 3000
  Austin, TX 78702                        Chicago, IL 60602

  Robert J. Diehl, Jr.                    William T. Peckham
  Jaimee L. Witten                        1104 Nueces St., Suite 104
  Noel J. Ravenscroft                     Austin, TX 78701-2106
  Bodman PLC
  6th Floor at Ford Field                 Stephen K. Lecholop II
  1901 St. Antoine Street                 Rosenthal Pauerstein
  Detroit, MI 48226                       Sandoloski Agather LLP
                                          755 East Mulberry, Suite 200
  Bruce J. Zabarauskas                    San Antonio, TX 78212
  Thompson & Knight LLP
  1722 Routh Street, Suite 1500           Peter Lindborg
  Dallas, TX 75201                        550 N. Brand Blvd., Suite 1830
                                          Glendale, CA 91203
  Michael Flume
  Flume Law Firm, LLP                     Louis D. Lopez
  1020 N.E. Loop 410, Suite 530           Fennemore Craig, P.C.
  San Antonio, TX 78209                   2394 E. Camelback Rd., Suite 600
                                          Phoenix, AZ 85016
  David M. Blau
  Clark Hill PLC                          Richard E. Hettinger
  151 S. Old Woodward Ave., Suite 200     Davidson Troilo Ream & Garza, P.C.
  Birmingham, MI 48009                    601 N.W. Loop 410, Suite 100
                                          San Antonio, Texas 78216



  038540-04298/4839-4773-4992.1
                                                                                    EXHIBIT A
                                                                                   Page 8 of 8
20-11161-tmd Doc#87 Filed 03/05/21 Entered 03/05/21 17:11:15 Main Document Pg 24 of
                                        40
                                WALLER LANSDEN DORTCH & DAVIS, LLP
                                        100 CONGRESS AVENUE, SUITE 1800
                                              AUSTIN, TEXAS 78701
                                                 512-685-6400
                                             FEDERAL ID NO. XX-XXXXXXX




  Allan Reagan                                                                           February 26, 2021
  Aramcor Inc                                                                            Invoice 10798039
  2000 S IH-35 Ste Q11                                                                   Page 1
  Round Rock, TX 78681-6942                                                              Bill Through 01/31/21
                                                                                         Billing Atty: M. Taylor




  Our Matter #    038540.04298

                  Reorganization



  10/11/20       Research re:

                 Nix, William R.                                         1.00 hrs.                           $ 375.00

  10/12/20       Research re

                 Nix, William R.                                         1.80 hrs.                           $ 675.00

  10/14/20       Review
                                                                            ; email to
                 M. Taylor re: same
                 Nix, William R.                                         0.30 hrs.                           $ 112.50

  10/15/20       Emails re: schedules
                 Taylor, Mark C.                                         0.20 hrs.                           $ 119.00

  10/15/20       Emails with A. Reagan re: DIP account
                 Taylor, Mark C.                                         0.20 hrs.                           $ 119.00

  10/15/20       Review Mansfield Lease Amendment
                 Taylor, Mark C.                                         0.30 hrs.                           $ 178.50

  10/15/20       Telephone conference with A. Reagan, J. Reagan, E. White and
                 K. Mercer
                 Taylor, Mark C.                                  0.50 hrs.                                  $ 297.50

  10/20/20       Emails with A. Reagan; review financial statement
                 Taylor, Mark C.                                   0.70 hrs.                                 $ 416.50

  10/20/20       Review
                                          ; email to M. Taylor re: same
                 Nix, William R.                                      0.30 hrs.                              $ 112.50

  10/21/20       Review issues re: balance sheet
                 Taylor, Mark C.                                         0.50 hrs.                           $ 297.50



                                                                                                    EXHIBIT B-1
                                                                                                     Page 1 of 3
20-11161-tmd Doc#87 Filed 03/05/21 Entered 03/05/21 17:11:15 Main Document Pg 25 of
                                        40
                          WALLER LANSDEN DORTCH & DAVIS, LLP
   Our Matter # 038540.04298                                                                                February 26, 2021
   Invoice # 10798039                                                                                                 Page 2


  10/21/20    Emails with A. Reagan re: Harney
              Taylor, Mark C.                                                    0.30 hrs.                          $ 178.50

  10/21/20    Review tax return
              Taylor, Mark C.                                                    0.40 hrs.                          $ 238.00

  10/21/20    Telephone conference with K. Mercer
              Taylor, Mark C.                                                    0.30 hrs.                          $ 178.50

  10/21/20    Review draft petition and schedules
              Taylor, Mark C.                                                    0.70 hrs.                          $ 416.50

  10/21/20    Numerous emails re: petition and filing issues
              Taylor, Mark C.                                                    0.50 hrs.                          $ 297.50

  10/21/20    Work on Section 1161 statement
              Taylor, Mark C.                                                    0.30 hrs.                          $ 178.50

  10/21/20    Review additional information from client; emails with M. Taylor; add
              new creditors and update information for petition and schedules;
              draft statement re: submissions with petition; review and redact tax
              returns; emails with A. Reagan
              Jezisek, Ann Marie                                    4.80 hrs.                                       $ 840.00

  10/22/20    Telephone conference and emails with A. Reagan re: filing
              Taylor, Mark C.                                  0.50 hrs.                                            $ 297.50

  10/22/20    Telephone conference and emails with A. Jezisek re: filing
              Taylor, Mark C.                                   0.60 hrs.                                           $ 357.00

  10/22/20    Revise and finalize petition and attachments
              Taylor, Mark C.                                                    0.70 hrs.                          $ 416.50

  10/22/20    Telephone conference with K. Mercer, J. Reagan and A. Reagan
              Taylor, Mark C.                                  0.40 hrs.                                            $ 238.00

  10/22/20    Emails with E. White
              Taylor, Mark C.                                                    0.30 hrs.                          $ 178.50

  10/22/20    Review and compare balance sheets
              Taylor, Mark C.                                                    0.50 hrs.                          $ 297.50

  10/22/20    Review additional information from client; emails with M. Taylor and
              A. Reagan; update information for petition and schedules; finalize
              and file voluntary petition
              Jezisek, Ann Marie                                   4.00 hrs.                                        $ 700.00


              Total Fees for Professional Services ......................................................          $ 7,515.50




                                                                                                             EXHIBIT B-1
                                                                                                              Page 2 of 3
20-11161-tmd Doc#87 Filed 03/05/21 Entered 03/05/21 17:11:15 Main Document Pg 26 of
                                        40
                          WALLER LANSDEN DORTCH & DAVIS, LLP
   Our Matter # 038540.04298                                                                                            February 26, 2021
   Invoice # 10798039                                                                                                             Page 3


                                                         Summary of Fees

                Timekeeper                                         Rate / Hr                  Hours                Amount

                Taylor, Mark C.                                595.00                           7.90             $ 4,700.50
                Nix, William R.                                375.00                           3.40             $ 1,275.00
                Jezisek, Ann Marie                             175.00                           8.80             $ 1,540.00

                TOTAL                                                                          20.10             $ 7,515.50


                                                           Disbursements

               Conference Call                                                                                                    $ 25.17

               Total Disbursements ...........................................................................                    $ 25.17

              Total Fees and Disbursements on This Invoice                                                                    $ 7,540.67

              PLEASE REMIT TOTAL AMOUNT DUE                                                                                    $ 7,540.67




                                                                                                                          EXHIBIT B-1
                                                                                                                           Page 3 of 3
20-11161-tmd Doc#87 Filed 03/05/21 Entered 03/05/21 17:11:15 Main Document Pg 27 of
                                        40
                               WALLER LANSDEN DORTCH & DAVIS, LLP
                                         100 CONGRESS AVENUE, SUITE 1800
                                               AUSTIN, TEXAS 78701
                                                  512-685-6400
                                              FEDERAL ID NO. XX-XXXXXXX




  Allan Reagan                                                                  February 26, 2021
  Aramcor Inc                                                                   Invoice 10798040
  2000 S IH-35 Ste Q11                                                          Page 1
  Round Rock, TX 78681-6942                                                     Bill Through 01/31/21
                                                                                Billing Atty: M. Taylor




  Our Matter #    038540.06173

                  Chapter 11 Bankruptcy



  10/23/20       Emails with A. Reagan
                 Taylor, Mark C.                                   B110       0.30 hrs.             $ 178.50

  10/23/20       Email to K. Mercer
                 Taylor, Mark C.                                   B110       0.20 hrs.             $ 119.00

  10/23/20       Review case filings
                 Taylor, Mark C.                                   B110       0.30 hrs.             $ 178.50

  10/23/20       Review notice of status hearing
                 Taylor, Mark C.                                   B110       0.20 hrs.             $ 119.00

  10/25/20       Review email from A. Reagan
                 Taylor, Mark C.                                   B110       0.30 hrs.             $ 178.50

  10/26/20       Emails with E. White
                 Taylor, Mark C.                                   B110       0.20 hrs.             $ 119.00

  10/26/20       Emails with A. Reagan
                 Taylor, Mark C.                                   B110       0.40 hrs.             $ 238.00

  10/27/20       Telephone conference with A. Reagan, J. Reagan, E. White and
                 K. Mercer
                 Taylor, Mark C.                              B110            0.50 hrs.             $ 297.50

  10/27/20       Emails re: schedules
                 Taylor, Mark C.                                   B110       0.20 hrs.             $ 119.00

  10/27/20       Emails with A. Reagan re: DIP account
                 Taylor, Mark C.                                   B110       0.20 hrs.             $ 119.00

  10/27/20       Review Mansfield Lease Amendment
                 Taylor, Mark C.                                   B110       0.30 hrs.             $ 178.50

  10/27/20       Emails re: appraisals
                 Taylor, Mark C.                                   B110       0.40 hrs.             $ 238.00


                                                                                           EXHIBIT B-2
                                                                                           Page 1 of 14
20-11161-tmd Doc#87 Filed 03/05/21 Entered 03/05/21 17:11:15 Main Document Pg 28 of
                                        40
                          WALLER LANSDEN DORTCH & DAVIS, LLP
   Our Matter # 038540.06173                                                                February 26, 2021
   Invoice # 10798040                                                                                 Page 2


  10/28/20    Emails with A. Reagan and E. White re: bank account
              Taylor, Mark C.                               B110                0.30 hrs.           $ 178.50

  10/28/20    Email with B. Henault re: bank account
              Taylor, Mark C.                                 B110              0.20 hrs.           $ 119.00

  10/28/20    Review email from A. Reagan re: Comerica
              Taylor, Mark C.                                 B110              0.30 hrs.           $ 178.50

  10/28/20    Review email and IDI packet
              Taylor, Mark C.                                 B110              0.50 hrs.           $ 297.50

  10/29/20    Telephone conference with A. Reagan, J. Reagan, K. Mercer and
              E. White
              Taylor, Mark C.                              B110            0.50 hrs.                $ 297.50

  10/29/20    Emails with A. Reagan
              Taylor, Mark C.                                 B110              0.30 hrs.           $ 178.50

  10/29/20    Emails re: undeliverable addresses for creditors
              Jezisek, Ann Marie                               B110             0.20 hrs.             $ 35.00

  10/30/20    Draft amended matrix
              Jezisek, Ann Marie                              B110              0.10 hrs.             $ 17.50

  11/02/20    Emails re: schedules
              Taylor, Mark C.                                 B110              0.30 hrs.           $ 178.50

  11/02/20    Revise schedules
              Jezisek, Ann Marie                              B110              1.50 hrs.           $ 262.50

  11/03/20    Emails with A. Reagan and E. White re: schedules
              Taylor, Mark C.                               B110                0.40 hrs.           $ 238.00

  11/03/20    Review updated draft of schedules and statement of financial affairs
              Taylor, Mark C.                              B110                0.60 hrs.            $ 357.00

  11/03/20    Review email from A. Reagan re: 3401 Hoteliers
              Taylor, Mark C.                               B110                0.20 hrs.           $ 119.00

  11/03/20    Revise schedules and statement of financial affairs
              Jezisek, Ann Marie                              B110              2.30 hrs.           $ 402.50

  11/04/20    Telephone conference with J. Friedland and A. Reagan
              Taylor, Mark C.                               B110                0.40 hrs.           $ 238.00

  11/04/20    Emails re: schedules and statement of financial affairs and review
              revisions
              Taylor, Mark C.                                 B110              0.60 hrs.           $ 357.00

  11/04/20    Review and respond to email from A. Reagan re: tax returns
              Jezisek, Ann Marie                           B110                 0.10 hrs.             $ 17.50

  11/05/20    Review and revise schedules and statement of financial affairs
              Taylor, Mark C.                               B110                0.50 hrs.           $ 297.50



                                                                                             EXHIBIT B-2
                                                                                             Page 2 of 14
20-11161-tmd Doc#87 Filed 03/05/21 Entered 03/05/21 17:11:15 Main Document Pg 29 of
                                        40
                          WALLER LANSDEN DORTCH & DAVIS, LLP
   Our Matter # 038540.06173                                                                  February 26, 2021
   Invoice # 10798040                                                                                   Page 3



  11/05/20    Telephone conference and numerous emails with A. Reagan, E. White
              and A. Jezisek re: schedules and statement of financial affairs
              Taylor, Mark C.                                 B110            1.00 hrs.               $ 595.00

  11/05/20    Telephone conference with A. Reagan, M. Taylor and E. White re:
              schedules and statement of financial affairs
              Jezisek, Ann Marie                           B110             0.60 hrs.                 $ 105.00

  11/05/20    Revise, finalize and file schedules and statement of financial affairs
              Jezisek, Ann Marie                              B110                1.50 hrs.           $ 262.50

  11/05/20    Draft, finalize and file amended matrix for added and modified creditors
              Jezisek, Ann Marie                               B110             0.40 hrs.               $ 70.00

  11/06/20    Emails with M. Colvard and B. Henault
              Taylor, Mark C.                                   B110             0.20 hrs.            $ 119.00

  11/06/20    Emails re: initial debtor report
              Taylor, Mark C.                                   B110             0.30 hrs.            $ 178.50

  11/08/20    Emails with A. Reagan re: initial debtor report
              Taylor, Mark C.                                   B110             0.30 hrs.            $ 178.50

  11/09/20    Attend telephonic initial debtor interview
              Taylor, Mark C.                                   B110             0.50 hrs.            $ 297.50

  11/09/20    Emails with B. Henault
              Taylor, Mark C.                                   B110             0.30 hrs.            $ 178.50

  11/09/20    Emails with A. Reagan
              Taylor, Mark C.                                   B110             0.40 hrs.            $ 238.00

  11/09/20    Finalize IDI forms
              Taylor, Mark C.                                   B110             0.40 hrs.            $ 238.00

  11/10/20    Telephone conference with counsel for Oklahoma landlord
              Taylor, Mark C.                              B110                  0.30 hrs.            $ 178.50

  11/10/20    Emails with A. Reagan re: hotel sale
              Taylor, Mark C.                                   B110             0.40 hrs.            $ 238.00

  11/10/20    Review list of entities and status
              Taylor, Mark C.                                   B110             0.30 hrs.            $ 178.50

  11/10/20    Draft Harney retention application
              Taylor, Mark C.                                   B160             1.50 hrs.            $ 892.50

  11/10/20    Emails with E. White
              Taylor, Mark C.                                   B160             0.20 hrs.            $ 119.00

  11/10/20    Attention to preparing chapter 11 plan
              Nix, William R.                                   B320             0.30 hrs.            $ 112.50




                                                                                               EXHIBIT B-2
                                                                                               Page 3 of 14
20-11161-tmd Doc#87 Filed 03/05/21 Entered 03/05/21 17:11:15 Main Document Pg 30 of
                                        40
                          WALLER LANSDEN DORTCH & DAVIS, LLP
   Our Matter # 038540.06173                                                                February 26, 2021
   Invoice # 10798040                                                                                 Page 4


  11/10/20    Prepare application to employ Waller
              Nix, William R.                                 B160              1.70 hrs.           $ 637.50

  11/10/20    Prepare order granting application to employ Waller
              Nix, William R.                                B160               0.50 hrs.           $ 187.50

  11/10/20    Prepare declaration of Mark Taylor in support of application to employ
              Nix, William R.                                 B160              1.20 hrs.           $ 450.00

  11/11/20    Emails with A. Reagan
              Taylor, Mark C.                                 B110              0.30 hrs.           $ 178.50

  11/11/20    Review amended 2018 return
              Taylor, Mark C.                                 B110              0.30 hrs.           $ 178.50

  11/12/20    Emails re: tax refund check
              Taylor, Mark C.                                 B110              0.30 hrs.           $ 178.50

  11/12/20    Emails with A. Reagan
              Taylor, Mark C.                                 B110              0.20 hrs.           $ 119.00

  11/12/20    Review Harney's revisions to application to employ
              Taylor, Mark C.                                 B160              0.30 hrs.           $ 178.50

  11/13/20    Attention to preparing chapter 11 plan
              Nix, William R.                                 B320              1.00 hrs.           $ 375.00

  11/16/20    Revise and finalize Waller retention application
              Taylor, Mark C.                                  B160             0.50 hrs.           $ 297.50

  11/16/20    Emails with A. Reagan re: Wyndham Hotel
              Taylor, Mark C.                                 B110              0.20 hrs.           $ 119.00

  11/16/20    Emails with E. White
              Taylor, Mark C.                                 B110              0.20 hrs.           $ 119.00

  11/16/20    Emails re: 341 meeting
              Taylor, Mark C.                                 B110              0.20 hrs.           $ 119.00

  11/16/20    Emails with J. Friedland
              Taylor, Mark C.                                 B110              0.40 hrs.           $ 238.00

  11/16/20    Emails with counsel for Comerica
              Taylor, Mark C.                                 B110              0.20 hrs.           $ 119.00

  11/16/20    Emails with counsel for Oklahoma landlord, and review correspondence
              re: same
              Taylor, Mark C.                                B110            0.30 hrs.              $ 178.50

  11/17/20    Telephone conference with J. Friedland
              Taylor, Mark C.                                 B160              0.30 hrs.           $ 178.50

  11/17/20    Emails re: bank accounts
              Taylor, Mark C.                                 B110              0.20 hrs.           $ 119.00




                                                                                             EXHIBIT B-2
                                                                                             Page 4 of 14
20-11161-tmd Doc#87 Filed 03/05/21 Entered 03/05/21 17:11:15 Main Document Pg 31 of
                                        40
                          WALLER LANSDEN DORTCH & DAVIS, LLP
   Our Matter # 038540.06173                                                              February 26, 2021
   Invoice # 10798040                                                                               Page 5


  11/17/20    Emails with E. White re: form 426
              Taylor, Mark C.                                  B110           0.20 hrs.           $ 119.00

  11/17/20    Revise Harney fee application
              Taylor, Mark C.                                  B160           0.30 hrs.           $ 178.50

  11/17/20    Emails with A. Reagan
              Taylor, Mark C.                                  B160           0.20 hrs.           $ 119.00

  11/17/20    Telephone conference with A. Reagan, E. White and T. Nix re: 341
              meeting
              Taylor, Mark C.                              B150              0.60 hrs.            $ 357.00

  11/17/20    Telephone conference with E. White re: cash flow
              Taylor, Mark C.                                B110             0.40 hrs.           $ 238.00

  11/17/20    Telephone conference with M. Taylor, E. White, and A. Reagan re:
              upcoming 341 meeting
              Nix, William R.                                B150           0.40 hrs.             $ 150.00

  11/17/20    Attention to revising declaration of M. Taylor
              Nix, William R.                                  B160           0.50 hrs.           $ 187.50

  11/17/20    Work on motion to maintain prepetition bank account
              Nix, William R.                                B110             0.50 hrs.           $ 187.50

  11/17/20    Telephone conference with E. White re: maintaining certain prepetition
              accounts of the debtor
              Nix, William R.                                B110             0.20 hrs.             $ 75.00

  11/18/20    Attend telephonic 341 meeting
              Taylor, Mark C.                                  B150           1.80 hrs.          $ 1,071.00

  11/18/20    Emails with A. Reagan and E. White
              Taylor, Mark C.                                  B110           0.40 hrs.           $ 238.00

  11/18/20    Emails to B. Henault and D. Bynum
              Taylor, Mark C.                                  B110           0.20 hrs.           $ 119.00

  11/18/20    Review draft of motion to maintain bank accounts
              Taylor, Mark C.                                B110             0.30 hrs.           $ 178.50

  11/18/20    Review email from E. White re: financial issues
              Taylor, Mark C.                                 B110            0.30 hrs.           $ 178.50

  11/18/20    Revise and finalize application to employ
              Taylor, Mark C.                                  B160           0.50 hrs.           $ 297.50

  11/18/20    Finalize application to employ and declaration of M. Taylor
              Nix, William R.                                  B160           0.30 hrs.           $ 112.50

  11/18/20    Draft motion to maintain prepetition accounts
              Nix, William R.                                  B110           1.20 hrs.           $ 450.00




                                                                                           EXHIBIT B-2
                                                                                           Page 5 of 14
20-11161-tmd Doc#87 Filed 03/05/21 Entered 03/05/21 17:11:15 Main Document Pg 32 of
                                        40
                          WALLER LANSDEN DORTCH & DAVIS, LLP
   Our Matter # 038540.06173                                                              February 26, 2021
   Invoice # 10798040                                                                               Page 6


  11/19/20    Review email from A. Reagan re: plan issues, and review financial
              information re: same
              Taylor, Mark C.                               B320              1.00 hrs.           $ 595.00

  11/20/20    Research

              Henninger, Samuel R                              B320           2.00 hrs.           $ 610.00

  11/22/20    Emails with A. Reagan
              Taylor, Mark C.                                  B110           0.30 hrs.           $ 178.50

  11/22/20    Begin review of receivership order
              Taylor, Mark C.                                  B110           0.40 hrs.           $ 238.00

  11/22/20    Research

              Henninger, Samuel R                              B320           2.30 hrs.           $ 701.50

  11/23/20    Review loan agreement for 3401 Hoteliers
              Taylor, Mark C.                                  B110           0.40 hrs.           $ 238.00

  11/23/20    Review revisions to draft receivership order
              Taylor, Mark C.                                  B110           0.30 hrs.           $ 178.50

  11/23/20    Telephone call to counsel for Wells Fargo
              Taylor, Mark C.                                  B110           0.10 hrs.             $ 59.50

  11/23/20    Email to M. Colvard re: receivership
              Taylor, Mark C.                                  B110           0.20 hrs.           $ 119.00

  11/23/20    Emails with A. Reagan
              Taylor, Mark C.                                  B110           0.20 hrs.           $ 119.00

  11/23/20    Research

              Henninger, Samuel R                              B320           0.20 hrs.             $ 61.00

  11/23/20    Research

              Henninger, Samuel R                              B320           1.50 hrs.           $ 457.50

  11/23/20    Attention to order authorizing retention of Waller
              Nix, William R.                                    B160         0.20 hrs.             $ 75.00

  11/24/20    Telephone conference with A. Reagan and E. White
              Taylor, Mark C.                             B110                1.00 hrs.           $ 595.00

  11/24/20    Emails with A. Reagan
              Taylor, Mark C.                                  B110           0.30 hrs.           $ 178.50

  11/24/20    Emails and telephone call to counsel for Wells Fargo
              Taylor, Mark C.                                 B110            0.20 hrs.           $ 119.00

  11/25/20    Revise and finalize Harney Fee application
              Taylor, Mark C.                                  B160           0.50 hrs.           $ 297.50



                                                                                           EXHIBIT B-2
                                                                                           Page 6 of 14
20-11161-tmd Doc#87 Filed 03/05/21 Entered 03/05/21 17:11:15 Main Document Pg 33 of
                                        40
                          WALLER LANSDEN DORTCH & DAVIS, LLP
   Our Matter # 038540.06173                                                              February 26, 2021
   Invoice # 10798040                                                                               Page 7



  11/25/20    Emails with M. Colvard re: Harney
              Taylor, Mark C.                                 B160            0.30 hrs.           $ 178.50

  11/25/20    Emails with M. Colvard re: 3401 Hoteliers
              Taylor, Mark C.                                 B110            0.20 hrs.           $ 119.00

  11/25/20    Telephone conference with counsel for San Antonio lender
              Taylor, Mark C.                               B110              0.20 hrs.           $ 119.00

  11/25/20    Telephone conference and emails to counsel for Wells Fargo
              Taylor, Mark C.                               B110              0.20 hrs.           $ 119.00

  11/25/20    Emails with A. Reagan re: Comerica and review emails to/from Comerica
              Taylor, Mark C.                              B110             0.30 hrs.             $ 178.50

  11/30/20    Emails with A. Reagan and J. Friedland re: Comerica
              Taylor, Mark C.                               B110              0.30 hrs.           $ 178.50

  11/30/20    Emails with A. Reagan re: case
              Taylor, Mark C.                                 B110            0.20 hrs.           $ 119.00

  11/30/20    Email to C. Chavin re: receivership
              Taylor, Mark C.                                 B110            0.20 hrs.           $ 119.00

  12/01/20    Telephone conference with A. Reagan and J. Friedland re: Comerica
              Taylor, Mark C.                              B310            0.70 hrs.              $ 416.50

  12/01/20    Emails with A. Reagan and counsel for Wells Fargo
              Taylor, Mark C.                               B310              0.30 hrs.           $ 178.50

  12/02/20    Emails with E. White and K. Mercer
              Taylor, Mark C.                                 B110            0.30 hrs.           $ 178.50

  12/03/20    Telephone conference re: budget and plan, and analysis of plan issues
              Taylor, Mark C.                               B320              0.70 hrs.           $ 416.50

  12/03/20    Emails with A. Reagan and J. Friedland re: Flix debt issues
              Taylor, Mark C.                                 B110            0.30 hrs.           $ 178.50

  12/04/20    Emails with A. Reagan
              Taylor, Mark C.                                 B110            0.30 hrs.           $ 178.50

  12/04/20    Emails with J. Friedland
              Taylor, Mark C.                                 B110            0.20 hrs.           $ 119.00

  12/04/20    Emails with counsel for San Antonio lender
              Taylor, Mark C.                                 B110            0.20 hrs.           $ 119.00

  12/07/20    Draft and revise status report
              Taylor, Mark C.                                 B110            0.60 hrs.           $ 357.00

  12/07/20    Emails with A. Reagan
              Taylor, Mark C.                                 B110            0.30 hrs.           $ 178.50




                                                                                           EXHIBIT B-2
                                                                                           Page 7 of 14
20-11161-tmd Doc#87 Filed 03/05/21 Entered 03/05/21 17:11:15 Main Document Pg 34 of
                                        40
                          WALLER LANSDEN DORTCH & DAVIS, LLP
   Our Matter # 038540.06173                                                              February 26, 2021
   Invoice # 10798040                                                                               Page 8


  12/08/20    Emails with E. White and A. Reagan re: MFR
              Taylor, Mark C.                                B110             0.30 hrs.           $ 178.50

  12/09/20    Emails with E. White
              Taylor, Mark C.                                B320             0.20 hrs.           $ 119.00

  12/09/20    Review docket entry adjourning meeting of creditors and calendar new
              meeting date and deadlines re: same
              Jezisek, Ann Marie                             B110            0.10 hrs.              $ 17.50

  12/10/20    Emails with A. Reagan and E. White re: MFR issue
              Taylor, Mark C.                               B110              0.40 hrs.           $ 238.00

  12/13/20    Review email from A. Reagan re: Flix
              Taylor, Mark C.                                B320             0.30 hrs.           $ 178.50

  12/13/20    Review analysis from E. White
              Taylor, Mark C.                                B320             0.50 hrs.           $ 297.50

  12/14/20    Emails with A. Reagan and E. White re: plan issues
              Taylor, Mark C.                                B320             0.50 hrs.           $ 297.50

  12/15/20    Review emails between E. White and A. Reagan re: form 426
              Nix, William R.                             B110                0.10 hrs.             $ 37.50

  12/16/20    Review case law re:
              Taylor, Mark C.                                B320             0.80 hrs.           $ 476.00

  12/16/20    Telephone conference with A. Reagan and E. White re: plan issues and
              review analysis
              Taylor, Mark C.                             B320              1.00 hrs.             $ 595.00

  12/16/20    Attention to drafting chapter 11 plan
              Nix, William R.                                B320             2.00 hrs.           $ 750.00

  12/18/20    Review revised form 426 and emails re: same
              Taylor, Mark C.                                B110             0.40 hrs.           $ 238.00

  12/18/20    Conference call with A. Reagan and E. White, and analysis of plan issues
              Taylor, Mark C.                               B320              1.00 hrs.           $ 595.00

  12/20/20    Review proofs of claim
              Taylor, Mark C.                                B310             0.50 hrs.           $ 297.50

  12/20/20    Emails with E. White and A. Reagan
              Taylor, Mark C.                                B110             0.20 hrs.           $ 119.00

  12/20/20    Emails with A. Reagan re: claims
              Taylor, Mark C.                                B310             0.70 hrs.           $ 416.50

  12/21/20    Attend status hearing
              Taylor, Mark C.                                B110             0.40 hrs.           $ 238.00

  12/21/20    Emails with A. Reagan
              Taylor, Mark C.                                B110             0.20 hrs.           $ 119.00



                                                                                           EXHIBIT B-2
                                                                                           Page 8 of 14
20-11161-tmd Doc#87 Filed 03/05/21 Entered 03/05/21 17:11:15 Main Document Pg 35 of
                                        40




                                                                      EXHIBIT B-2
                                                                      Page 9 of 14
20-11161-tmd Doc#87 Filed 03/05/21 Entered 03/05/21 17:11:15 Main Document Pg 36 of
                                        40
                          WALLER LANSDEN DORTCH & DAVIS, LLP
   Our Matter # 038540.06173                                                                  February 26, 2021
   Invoice # 10798040                                                                                  Page 10


  01/07/21    Emails with A. Reagan and K. Mercer
              Taylor, Mark C.                                   B110             0.30 hrs.            $ 184.50

  01/09/21    Conference call re: budget and Plan issues
              Taylor, Mark C.                                   B320             1.00 hrs.            $ 615.00

  01/11/21    Revise and finalize prepetition account motion
              Taylor, Mark C.                                B110                0.50 hrs.            $ 307.50

  01/11/21    Emails re: prepetition account motion
              Taylor, Mark C.                                   B110             0.30 hrs.            $ 184.50

  01/11/21    Review forbearance draft from Bank of Austin and emails re: same
              Taylor, Mark C.                                B110            0.60 hrs.                $ 369.00

  01/11/21    Emails with D. Bynum
              Taylor, Mark C.                                   B110             0.30 hrs.            $ 184.50

  01/11/21    Review correspondence from B. Rosenthal re: San Antonio property
              Taylor, Mark C.                              B110            0.30 hrs.                  $ 184.50

  01/11/21    Email with A. Reagan re: San Antonio property
              Taylor, Mark C.                               B110                 0.10 hrs.              $ 61.50

  01/11/21    Attention to drafting order granting motion to maintain prepetition
              accounts
              Nix, William R.                                  B110               0.50 hrs.           $ 200.00

  01/12/21    Telephone conference with E. White
              Taylor, Mark C.                                   B320             0.40 hrs.            $ 246.00

  01/12/21    Review ROP Artcraft's proof of claim
              Taylor, Mark C.                                   B310             0.40 hrs.            $ 246.00

  01/12/21    Emails with A. Reagan and E. White
              Taylor, Mark C.                                   B110             0.40 hrs.            $ 246.00

  01/12/21    Attend scheduled 341 meeting
              Taylor, Mark C.                                   B150             0.20 hrs.            $ 123.00

  01/12/21    Confer with M. Taylor re: chapter 11 plan
              Nix, William R.                                   B320             0.20 hrs.              $ 80.00

  01/12/21    Review motion to maintain prepetition accounts and calendar response
              deadline re: same
              Jezisek, Ann Marie                             B110            0.10 hrs.                  $ 18.50

  01/14/21    Review updated projections and liquidation analysis
              Taylor, Mark C.                                B320                0.60 hrs.            $ 369.00

  01/14/21    Emails with A. Reagan and E. White
              Taylor, Mark C.                                   B320             0.60 hrs.            $ 369.00

  01/14/21    Liquidation analysis
              Taylor, Mark C.                                   B320             0.30 hrs.            $ 184.50



                                                                                               EXHIBIT B-2
                                                                                              Page 10 of 14
20-11161-tmd Doc#87 Filed 03/05/21 Entered 03/05/21 17:11:15 Main Document Pg 37 of
                                        40
                          WALLER LANSDEN DORTCH & DAVIS, LLP
   Our Matter # 038540.06173                                                                February 26, 2021
   Invoice # 10798040                                                                                Page 11



  01/15/21    Emails with A. Reagan and E. White
              Taylor, Mark C.                                 B110              0.20 hrs.           $ 123.00

  01/15/21    Review and respond to email from A. Reagan re: amendments to
              schedules and statement of financial affairs
              Jezisek, Ann Marie                           B110            0.20 hrs.                  $ 37.00

  01/16/21    Conference call with A. Reagan and E. White re: Plan, and work on Plan
              Taylor, Mark C.                               B320             1.50 hrs.              $ 922.50

  01/16/21    Review DT Chandler claim
              Taylor, Mark C.                                 B310              0.30 hrs.           $ 184.50

  01/16/21    Emails with A. Reagan re: DT Chandler claim
              Taylor, Mark C.                                 B310              0.20 hrs.           $ 123.00

  01/17/21    Work on Plan
              Taylor, Mark C.                                 B320              1.00 hrs.           $ 615.00

  01/18/21    Revise Plan draft
              Taylor, Mark C.                                 B320              1.00 hrs.           $ 615.00

  01/18/21    Emails with A. Reagan and E. White
              Taylor, Mark C.                                 B320              0.50 hrs.           $ 307.50

  01/19/21    Revise Plan
              Taylor, Mark C.                                 B320              1.50 hrs.           $ 922.50

  01/19/21    Emails with A. Reagan
              Taylor, Mark C.                                 B320              0.40 hrs.           $ 246.00

  01/19/21    Review revisions to projections
              Taylor, Mark C.                                 B320              0.30 hrs.           $ 184.50

  01/19/21    Prepare motion to extend reaffirmation date
              Taylor, Mark C.                                 B110              0.40 hrs.           $ 246.00

  01/19/21    Emails with E. White re: revisions to schedules and statement of financial
              affairs
              Jezisek, Ann Marie                               B110             0.20 hrs.             $ 37.00

  01/19/21    Revise schedules and statement of financial affairs
              Jezisek, Ann Marie                              B110              0.80 hrs.           $ 148.00

  01/20/21    Revise, finalize and file Plan
              Taylor, Mark C.                                 B320              1.00 hrs.           $ 615.00

  01/20/21    Emails re: Plan
              Taylor, Mark C.                                 B320              0.30 hrs.           $ 184.50

  01/20/21    Review motion for extension of time to file reaffirmation agreements, and
              calendar response deadline re: same
              Jezisek, Ann Marie                                 B110          0.10 hrs.              $ 18.50




                                                                                             EXHIBIT B-2
                                                                                            Page 11 of 14
20-11161-tmd Doc#87 Filed 03/05/21 Entered 03/05/21 17:11:15 Main Document Pg 38 of
                                        40
                          WALLER LANSDEN DORTCH & DAVIS, LLP
   Our Matter # 038540.06173                                                                   February 26, 2021
   Invoice # 10798040                                                                                   Page 12


  01/20/21    Review and respond to email from M. Taylor re: status of amended
              schedules
              Jezisek, Ann Marie                             B110            0.10 hrs.                   $ 18.50

  01/20/21    Prepare declaration for electronic filing for amended schedules and matrix
              Jezisek, Ann Marie                                B110            0.10 hrs.                $ 18.50

  01/21/21    Emails re: monthly operating report
              Taylor, Mark C.                                   B110              0.20 hrs.            $ 123.00

  01/21/21    Review Comerica's proof of claim
              Taylor, Mark C.                                   B310              0.30 hrs.            $ 184.50

  01/21/21    Email to A. Reagan re: Comerica's proof of claim
              Taylor, Mark C.                                 B310                0.10 hrs.              $ 61.50

  01/21/21    Attention to filing monthly operating report
              Jezisek, Ann Marie                                B110              0.20 hrs.              $ 37.00

  01/21/21    Emails with M. Taylor, E. White and A. Reagan re: monthly operating
              report and amended schedules
              Jezisek, Ann Marie                             B110            0.30 hrs.                   $ 55.50

  01/21/21    Revise monthly operating report
              Jezisek, Ann Marie                                B110              0.10 hrs.              $ 18.50

  01/21/21    Finalize and file amended schedules and statement of financial affairs
              Jezisek, Ann Marie                            B110               0.40 hrs.                 $ 74.00

  01/22/21    Review order setting confirmation hearing, and calendar dates and
              deadlines re: same
              Jezisek, Ann Marie                              B320            0.20 hrs.                  $ 37.00

  01/24/21    Review Plan order
              Taylor, Mark C.                                   B320              0.30 hrs.            $ 184.50

  01/24/21    Prepare ballot
              Taylor, Mark C.                                   B320              0.30 hrs.            $ 184.50

  01/24/21    Emails with A. Reagan re: Plan and ballot
              Taylor, Mark C.                                   B320              0.20 hrs.            $ 123.00

  01/25/21    Prepare cover letter for Plan mailout
              Taylor, Mark C.                                   B320              0.30 hrs.            $ 184.50

  01/25/21    Review email and questions from Trustee
              Taylor, Mark C.                                   B320              0.30 hrs.            $ 184.50

  01/25/21    Finalize Plan mailout
              Taylor, Mark C.                                   B320              0.40 hrs.            $ 246.00

  01/25/21    Review claims filed and update service list for solicitation of votes on plan
              Jezisek, Ann Marie                                B320               0.70 hrs.           $ 129.50




                                                                                                EXHIBIT B-2
                                                                                               Page 12 of 14
20-11161-tmd Doc#87 Filed 03/05/21 Entered 03/05/21 17:11:15 Main Document Pg 39 of
                                        40
                          WALLER LANSDEN DORTCH & DAVIS, LLP
   Our Matter # 038540.06173                                                                                        February 26, 2021
   Invoice # 10798040                                                                                                        Page 13


  01/26/21    Emails with A. Reagan re: plan, and analysis of issues raised by Trustee
              Taylor, Mark C.                                  B320            0.50 hrs.                                    $ 307.50

  01/26/21    Emails re: 2004 examination
              Taylor, Mark C.                                                B310                  0.30 hrs.                $ 184.50

  01/27/21    Telephone conference with A. Reagan and E. White
              Taylor, Mark C.                             B320                                     1.20 hrs.                $ 738.00

  01/27/21    Review updated financial analysis
              Taylor, Mark C.                                                B320                  0.30 hrs.                $ 184.50

  01/27/21    Emails with P. Lindburg
              Taylor, Mark C.                                                B110                  0.20 hrs.                $ 123.00

  01/28/21    Telephone conference with M. Colvard
              Taylor, Mark C.                                                B320                  0.50 hrs.                $ 307.50

  01/28/21    Emails with P. Lindburg
              Taylor, Mark C.                                                B320                  0.20 hrs.                $ 123.00

  01/29/21    Telephone conference with P. Lindburg
              Taylor, Mark C.                                                B110                  0.30 hrs.                $ 184.50

  01/29/21    Emails with A. Reagan and E. White
              Taylor, Mark C.                                                B110                  0.20 hrs.                $ 123.00

  01/29/21    Review Southwestern II valuation
              Taylor, Mark C.                                                B110                  0.30 hrs.                $ 184.50

              Total Fees for Professional Services ..............................................................         $ 51,035.50



                                                      Summary of Fees

               Timekeeper                                      Rate / Hr                Hours              Amount

               Taylor, Mark C.                             615.00                        71.90        $ 43,230.50
               Nix, William R.                             400.00                        10.80         $ 4,067.50
               Henninger, Samuel R                         305.00                         6.00         $ 1,830.00
               Jezisek, Ann Marie                          185.00                        10.70         $ 1,907.50

               TOTAL                                                                     99.40        $ 51,035.50


                                                       Disbursements

  11/05/20     United States Bankruptcy Court - Fee to file amended matrix                                                    $ 31.00

  11/27/20     digATX (Sandaflor Enterprises LLC) - Copy and mailout services                                               $ 290.90

  12/07/20     digATX (Sandaflor Enterprises LLC) - Copy and mailout services                                               $ 169.48

  12/21/20     digATX (Sandaflor Enterprises LLC) - Copy and mailout services                                               $ 190.30



                                                                                                                     EXHIBIT B-2
                                                                                                                    Page 13 of 14
20-11161-tmd Doc#87 Filed 03/05/21 Entered 03/05/21 17:11:15 Main Document Pg 40 of
                                        40
                          WALLER LANSDEN DORTCH & DAVIS, LLP
   Our Matter # 038540.06173                                                                                     February 26, 2021
   Invoice # 10798040                                                                                                     Page 14



  01/11/21     digATX (Sandaflor Enterprises LLC) - Copy and mailout services                                            $ 190.30

  01/20/21     digATX (Sandaflor Enterprises LLC) - Copy and mailout services                                            $ 182.03

  01/21/21     United States Bankruptcy Court - Fee to file Amended Schedules                                              $ 32.00

  01/21/21     digATX (Sandaflor Enterprises LLC) - Copy and mailout services of                                         $ 627.44
               Plan of Reorganization

  01/25/21     digATX (Sandaflor Enterprises LLC) - Copy and mailout services                                            $ 731.52

               Photocopies - 17 @ 0.20                                                                                      $ 3.40

               Conference Call                                                                                             $ 33.85

               Online Researches - 4 @ 13.50                                                                               $ 54.00

               Total Disbursements ...........................................................................          $ 2,536.22

              Total Fees and Disbursements on This Invoice                                                            $ 53,571.72

              PLEASE REMIT TOTAL AMOUNT DUE                                                                            $ 53,571.72




                                                                                                                  EXHIBIT B-2
                                                                                                                 Page 14 of 14
